41 So.3d 1118 (2010)
Virgil SCATLIFFE, Appellant,
v.
STATE of Florida, DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT PROGRAM, Appellee.
No. 4D10-29.
District Court of Appeal of Florida, Fourth District.
August 25, 2010.
Virgil Scatliffe, Pembroke Pines, pro se.
Bill McCollum, Attorney General, and Toni C. Bernstein, Senior Assistant Attorney General, Child Support Enforcement, Tallahassee, for appellee.
PER CURIAM.
This appeal arose from a final administrative support order rendered December 17, 2009. Based on appellee's concession of error, that order and the simultaneous income deduction order are hereby vacated and set aside. The case is remanded to the lower tribunal for further proceedings.
GROSS, C.J., FARMER and HAZOURI, JJ., concur.